Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
Priority
Although the instant application claims priority to provisional application 62/199,614, the earliest enabling disclosure for the pending claims are found in provisional application 62/268,759.  Specifically, although 62/199,614 discloses zone, it does not disclose microzones (and regions within a microzone).  As such, the effective filing date for all pending claims is deemed to be 17 December 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 depends on a cancelled claim, whose limitations have since been incorporated into claim 18.  Claim 26 is presumed to depend on claim 18.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 depends on a cancelled claim, whose limitations have since been incorporated into claim 27.  Claim 34 is presumed to depend on claim 27.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29, 31, and 34; and claim 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As presently phrased, claims 27 and 38 allows the second region to have 2.7x to 13x the volumetric density of the first region, and the first region to have 2.7x to 13x the volumetric density of the second region.  However, only the former is disclosed, which means the latter interpretation does not have support.  Furthermore, in terms of the claimed ratio, as phrased, the first and second regions can be 
As claims 28, 29, 31, and 34 depend on claim 27, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 27, claims 28, 29, 31, and 34 are also held to be rejected.

Claim Objections
The limitation of “each of the three-dimensional features defining a microzone comprising a first region and a second region” is problematic, because it gives the impression that each feature per se constitutes a microzone (as opposed to requiring the first regions and second regions arranged to define a visually discernible three-dimensional pattern.  Correction is required for claims 18, 27, and 35.
Furthermore, for claims 27 and 38, Applicant should better define what is considered a microzone, as under BRI, it could be just any subsection of a zone, as opposed to the very particular type of subsection discussed in the specification.  This is important, because only through clear defining of the claimed microzone do the corresponding claimed density ratios make sense.  Specifically, each of the microzones used to provide the claimed density ratios 1) is contiguous and 2) spans a maximal area (~ 4 mm at widest point).  Claims 27 and 38 should be rephrased to account for these characteristics of the microzones used for determining the claimed density ratios.

Claim interpretation
The limitation “a nonwoven fabric comprising … pattern of three-dimensional features, each of the three-dimensional features defining a microzone comprising a first region and a second region” is not considered to preclude the presence of three-dimensional features that map onto features deemed to be unclaimed.  Stated in another way, “each of the three-dimensional features” may map onto only a subset of all three-dimensional features found on a spunbond nonwoven fabric.  Such an interpretation is considered reasonable, at least because such an interpretation is needed to ensure that claims 27 and 38 respectively comply with the written description requirement, for it is not the case that all possible microzones have respective first and second regions meeting the claimed requirement (e.g. microzone 2 in zone 120 of Table 6).  If Applicant disagrees with this interpretation, Applicant is required to state on the record how “each of the three-dimensional features” should be interpreted.

Allowable Subject Matter
Each of claims 27 and 38 would be allowable over the art if the 35 U.S.C. 112(a) issue and claim objection are properly addressed (by requiring, inter alia, second region to have 2.7x to 13x the volumetric density of the first region).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21 and 23; and claims 35-37 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2012/0315440 A1 (“Ichikawa”) as evidenced by or alternatively in view of WO 2015/000774 A1 (referenced below using its counterpart publication U.S. 2016/0362825 A1, “Novarino”) and further in view of U.S. 2011/0123775 A1 (“Westwood”).  
Considering claims 35 and 36, Ichikawa discloses a spunbond nonwoven fabric exhibiting excellent fuzz resistance, softness, and tensile strength, wherein the nonwoven can be used as a top sheet or back sheet of a diaper (viz. a materials known in the art to be liquid permeable); Ichikawa ¶ 0055 and 0093-0097.  Ichikawa discloses that the nonwoven fabric is preferably a spunbond nonwoven formed from thermoplastic bicomponent long fibers (id. ¶ 0054-0057 and ¶ 0119), and it is contended that person having ordinary skill in the art would understand that “long fiber” in the context of a spunbond nonwoven to mean continuous fibers, as evidenced by, inter alia, ¶ 0046 of Novarino.  Were this not deemed the case, which is not conceded, given that Novarino teaches that spunbond nonwovens generally use continuous fibers (so called because of their long longitudinal dimension), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used continuous fibers as the long fiber mentioned in Ichikawa.  Each of Ichikawa and Novarino is analogous, as each is from the same field of endeavor as that of the instant application (nonwovens having embossed regions formed by thermal bonding).  As at no time during its formation does the spunbond nonwoven undergo processes in which an aperture or perforation is formed, all regions of the spunbond nonwoven of Ichikawa comprises bicomponent fibers.  
Ichikawa discloses that the nonwoven has discontinuous embossing elements 20 that define an array of shapes, wherein each embossing element 20 is formed by thermocompression using an embossing roll (id. abs. and ¶ 0062).  As shown in various figures in Ichikawa (e.g. annotated Fig. 6c of Ichikawa, infra), the shapes defined by the discontinuous bond lines may be that of a circle or hexagon, with the general proviso that any shape may be used, as long as the shape can form a repeating pattern.  For clarification, it is noted that Ichikawa calls the sliver of region between adjacent un-embossed regions embossing portions 12, the latter delineated by embossing lines 16, each of which constituted of a plurality of discrete embossing elements 20.  It is further noted that the space between adjacent lines (indicated as “W1” in Fig. 2 of Ichikawa) is not embossed, for excessively large dimension of W1 leads to reduction in fuzz prevention, whereas actually embossed areas such as embossing elements 20 contribute to fuzz prevention (id. ¶ 0065 and 0075-0077). 

    PNG
    media_image1.png
    275
    398
    media_image1.png
    Greyscale

It is clear that Fig. 6c of the reference represents but a repeating unit pattern found within a larger nonwoven fabric (in the same way that Fig. 2 of Ichikawa represents a repeating unit pattern found within a larger nonwoven fabric, with the sole difference being the geometric shape of the embossing lines); therefore, Ichikawa is considered to have disclosed a nonwoven web comprising an orderly repeat of embossed pattern.  As embossing necessarily results in a material having different thicknesses at a respective different region, the limitation of discernible pattern of three-dimensional features is met.  Ichikawa discloses that each non-embossed geometric region 14 is surrounded by a set of respective embossing portion 12, and the non-embossed geometric region 14 is considered to map onto the claimed first region, with the embossing portion mapping onto the claimed second region.  As the discrete embossing elements 20 are formed by thermocompressing (viz. application of heat and pressure) effected using embossing rolls (Ichikawa ¶ 0060 and 0061), and as this process is substantially similar to that utilized in the instant application (cf. inst. app. spec. pg. 22 ¶ 3), the discrete embossing elements 20 are considered to be discrete bonding elements.  Furthermore, as the instant application states that point bonding includes usage of shapes other than a circular shape, such as ovals and lines (id.), the discrete linear embossing elements 20 of Ichikawa thus reads on point bonds.  
As the thermal bonding used to effect the embossed elements results in the compaction and tying down of fibers (Ichikawa ¶ 0039), and as prior to the embossing all regions of the as-formed spunbond nonwoven have substantially similar thicknesses and densities, embossing portion 12 has a higher volumetric density and a lower thickness compared to the corresponding values for the non-embossed geometric region 14.  Given that non-embossed region of a top sheet material is generally permeable to fluids, and given that non-embossed regions exist even within embossing portion 12 (see discussion above, in particular with respect to “W1” shown in the figures of the reference), it stands to reason that subportions of embossing portion 12 is permeable to fluids.  
Although Ichikawa does not provide a specific value for MD Fuzz, this value is considered to be either inherent to or rendered obvious by Ichikawa, for the reference states that the arrangement of discrete embossed elements effectively reduces occurrence of fuzz (id. ¶ 0039), which is noted to be substantially similar to the mode of operation of the thermal bonds of instant application (cf. pg. 23 ¶ 1 and pg. 34 ¶ 4 of the specification as filed, explaining how thermal bonding secures loose fibers that otherwise are prone to fuzzing or pilling).  As Ichikawa expressly states that the bonding pattern employed results in very low amount of fuzz after the nonwoven is subjected to rubbing (which is similar to how the fuzz level test is conducted), and as the general means for achieving this (viz. thermal compression) in the reference is substantially similar to the method used in the instant application, Ichikawa reads on this limitation.  Ichikawa as discussed above differs from the claimed invention, as it is silent regarding regions having different basis weight.
Westwood teaches that adjacent zones of the nonwoven could have different properties such as basis weight (Westwood ¶ 0028 and Figs. 4-6), wherein the nonwoven suitable for forming a back sheet of a diaper.  Westwood is analogous, as it is from the same field of endeavor as that of the instant application (nonwoven used for diapers).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Westwood could be applied to Ichikawa (or vice versa), given similarities between the references (e.g. both teach that the respective nonwovens can be made of autogenously bonded nonwoven formed from bicomponent filaments).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the teachings in Westwood regarding zones having respective different basis weights to the spunbond nonwoven of Ichikawa, as Westwood teaches that this allows for region-specific tailoring of properties such as elasticity (id. ¶ 0007-0010).  
In the combination of Ichikawa and Westwood, there are both 1) plurality of regions having respectively different basis weights (e.g. as shown in Figs. 4-6 of Westwood) and 2) wherein the plurality of regions each has the embossing elements taking the form of the arrays shown in Ichikawa.  As adjacent zones of the nonwoven of Ichikawa and Westwood already possesses different basis weight, and as additional thermal bonding leads to further differences in density (due to compression in thickness), the limitation of regions having different densities is considered met.  Ichikawa in view of Westwood or Ichikawa in view of Novarino and Westwood renders obvious claims 35 and 36.
Considering claim 37, the rationale discussed in the preceding paragraphs are equally applicable to claim 37, with any embossed portion necessarily having a thickness different from that of the non-embossed region.  

Considering claims 18-21 and 23, Ichikawa in view of Westwood or Ichikawa in view of Novarino and Westwood above addresses all limitations of claims 18-21 except that re: of retention of caliper after being subjected to compression.
However, it can be concluded from the discussion of Ichikawa above that the reference is substantially similar to the instant application in at least the following ways:
-1) materials used.  Both start with a spunbond nonwoven formed from bicomponent thermoplastic fibers, including ones made of polypropylene and polyethylene;
-2) method by which the spunbond nonwoven is transformed.  Both takes advantage of the meltability of thermoplastic fibers and utilize heated patterned roll to impart discrete bonds on the spunbond nonwoven to form a respective embossed, thermally bonded, spunbond nonwoven;
-3) general aims of the reference.  Both seek to form a nonwoven that is soft and resists the formation of fuzz caused by abrasion.
Furthermore, it is noted that the preferred embossment area of 10% in Ichikawa falls within the preferred area ratio of point bond from the instant application (of 7-20%, inst. app. spec. pg. 21 ¶ 3).  Given these substantial similarities in raw materials used, method by which the raw materials are transformed, general resulting arrangement of embossments, and general aims, it can be concluded that the spunbond nonwoven of Ichikawa is substantially similar to that of the instant application, and is therefore considered to either have the claimed value of caliper retention or can be readily modified to possess the claimed value of caliper retention.  Ichikawa in view of Westwood or Ichikawa in view of Novarino and Westwood renders obvious claims 18-21 and 23.
Considering claim 26, the rationale discussed in the preceding paragraphs are equally applicable to claim 26, with any embossed portion necessarily having a thickness different from that of the non-embossed region.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21 and 23; and claims 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. 10,858,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-8 of U.S. ‘768 recite the claimed microzones, regions having respective different basis weights, and point bonding at the claimed second regions.  The claimed density difference follows directly from the difference in basis weight.

Response to Arguments
In view of amendments to the pending independent claims, the 35 U.S.C. 112(d) rejection of claim 33 and all prior art rejections as set forth in the Final Office Action of 27 June 2022 have been withdrawn.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781